Exhibit 10.27

 

 



MANAGEMENT REORGANIZATION AGREEMENT

 

This Management Reorganization Agreement, made as of this 29th day of June, 2015
by SCRIPSAMERICA, INC., a Delaware corporation having its principal place of
business located at Corporate Office Center Tysons II, 1650 Tysons Boulevard,
Suite 1580, Tyson Corner, VA 22102 (hereinafter “SCRIPS” or “Company”);

 

AND

 

ROBERT SCHNEIDERMAN, an adult individual residing at 843 Persimmon Lane,
Langhorne, PA 19047 (hereinafter “RS”),

 

WITNESSETH THAT:

 

WHEREAS, SCRIPS is a publicly-traded corporation engaged, through subsidiaries
and affiliates, in the sale and distribution of drugs and pharmaceuticals and
medical supplies and equipment, which was co-founded by RS and which has grown,
since its organization, under the leadership of RS serving as the CEO and
President;

 

WHEREAS, SCRIPS’ Board of Directors, including RS, have discussed the current
management structure, including especially the fact the SCRIPS has been
developed by RS to the point that it now needs management with experience and
expertise in the drug sales and distribution business and the pharmaceutical
industry;

 

WHEREAS, with the intent to provide for the recruitment by SCRIPS of such
management, while giving such new management the benefits of continuity and
familiarization with the current status of the Company through access to RS, his
files, databases, etc. the parties have negotiated a retirement program for RS
while providing for such cooperation, continuity and familiarization;

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
promises and covenants, the parties have agreed, and do hereby agree, as
follows:

 

1. (a) In order to provide for an orderly succession by new management, as such
may be recruited and appointed by SCRIPS’ Board of Directors from time to time,
RS hereby agrees to resign from his several management positions as of the close
of business on June 30, 2015, so as to create vacancies which the Board may fill
as determined by the Board from time to time.

 

(b) RS hereby resigns, effective as of the close of business on June 30, 2015,
as (i) Chief Executive Officer, (ii) President, and (iii) Secretary of SCRIPS.
In addition, RS resigns, effective as of the close of business on June 30, 2015,
from all other management and corporate offices, if any, of both SCRIPS and each
and every of SCRIPS’ subsidiaries and affiliates, including but not limited to
Main Avenue Pharmacy, Inc.., P.I.M.D. International, LLC, Wholesale Rx, Inc.,
and DispenseDoc, Inc..

 

(c) RS hereby resigns, effective as of the close of business on June 30, 2015,
as a director of both SCRIPS and each and every of SCRIPS’ subsidiaries and
affiliates of which he may be a director, including but not limited to Main
Avenue Pharmacy, Inc., P.I.M.D. International, LLC, Wholesale Rx, Inc., and
DispenseDoc, Inc.

 

 

 



1

 

 

2. (a) RS agrees that he will meet with new management, as may be requested by
them, at any mutually convenient time during regular business hours up to the
close of business on June 30, 2016 and provide such factual background
information, documents, files, e-mails, computer files, etc. as may be requested
or which RS may deem potentially helpful or informative in providing continuity.
Any costs, such as reproduction costs, and any costs related to RS’ travel for
such purposes, shall be paid and/or reimbursed by the Company promptly upon
receipt of an invoice for such from RS itemizing such costs and providing such
receipts as applicable.

 

(b) The parties shall mutually arrange for all of the Company files and data,
and related e-mails, to be transferred from RS’ personal computer(s) to
computers, servers, archives and/or storage media selected by the Company. The
parties shall accomplish this during the month of July, 2015, time being of the
essence.

 

(c) In consideration of RS’ foregoing agreements to cooperatively provide
continuity, and/or his providing of such continuity, SCRIPS shall pay to RS a
severance continuity fee of One Hundred Forty-four Thousand Dollars ($144,000)
payable at the rate of Twelve Thousand Dollars ($12,000) per month for a period
of twelve (12) months, commencing July 1, 2015. The $12,000 monthly payment
shall be made by the Company in two equal payments of $6,000 on the 15th and the
30th of each month, starting with July, 2015. In the event of RS’ death or
permanent disability, the fee shall be paid to his wife or heirs as may be
applicable.

 

3. (a) In consideration of RS’ past services as an officer and a director,
SCRIPS shall indemnify RS to the fullest extent of Section 145 of the Delaware
General Corporation Law, the Company’s By-laws, and the Company’s standard
Indemnification Agreement as attached to Form S-1 as Exhibit 10.4 and
incorporated herein by reference.

 

(b) The parties shall exchange releases with respect to civil actions brought
with respect to RS’ services up to and including June 30, 2015.

 

4. (a) RS acknowledges awareness that he is an affiliate of SCRIPS and will
remain so for a period of ninety (90) days after June 30, 2015 and will be
subject to the SEC’s Rule 144 requirements and limitations for such period. RS
further acknowledges that he is subject to the restrictions and limitations of
the Company’s policies for the same period of time, including specifically the
Insider Trading Policy.

 

(b) In order to provide for an orderly trading market, in addition to the
above-referenced restrictions, RS has agreed to limit his sales of SCRIPS’ stock
pursuant to the following provisions:

 

A. (i) Initially, from the date hereof, for a period of six (6) months following
June 30, 2015, RS may sell, in the public market, up to 100,000 shares per week,
with the proviso that RS may accumulate any unsold amount from week to week for
a maximum of ten (10) weeks or a total of One Million (1,000,000) shares; and

 

(ii) Upon the sale of all or any part of the accumulated total, RS may again
either sell up to 100,000 shares and/or accumulate the difference between the
amount sold and the 100,000 share cap; and

 

(iii) All sell orders shall be placed at a price, at the time of placing such
order, of no less than one-half of the difference between the highest bid and
the lowest offer; and

 

(iv) Private transactions are not limited or affected hereby.

 



2

 

 

 

B. (i) After such six (6) months period, for a further period of three (3)
months, RS may sell, in the public market, up to 150,000 shares per week, with
the proviso that RS may accumulate any unsold amount from week to week for a
maximum of ten (10) weeks or a total of One Million Five Hundred Thousand
(1,500,000) shares; and

 

(ii) Upon the sale of all or any part of the accumulated total, RS may again
either sell up to 150,000 shares and/or accumulate the difference between the
amount sold and the 150,000 share cap; and

 

(iii) All sell orders shall be placed at a price, at the time of placing such
order, of no less than one-half of the difference between the highest bid and
the lowest offer; and

 

(iv) Private transactions are not limited or affected hereby.

 

C. After such nine month period, there shall be no further volume restriction,
but for a further period of three (3) months all sell orders shall be placed at
a price, at the time of placing such order, of no less than one-half of the
difference between the highest bid and the lowest offer.

 

5. During his service as CEO and President, RS and his wife have loaned funds to
the Company or provided financial accommodations for the Company and the parties
have agreed that the Company will take the following actions with respect
thereto:

 

(a) There are two (2) notes from RS and his wife, to the Company, in the total
amount of $212,669; one of which is for $132,669 and the other of which is for
$80,000. Both notes bear interest at the rate of 12% simple interest per annum,
being paid monthly; both of which will mature in January, 2016. The Company
shall continue to pay the monthly interest and shall pay the principal sums upon
the respective maturity of the notes.

 

(b) Andrea Schneiderman, RS’ wife, has loaned funds to Wholesale Rx, the current
unpaid balance of which is $19,214.00. This loan is tied to a specific account
receivable and the loan is being paid off as the account receivable is paid
down. The Company shall continue the current reduction program under which it is
expected that the entire loan will be paid off within the next sixty (60) days.
In the event that the entire balance is not repaid by September 1, 2015, the
Company shall pay the remaining balance in full by September 10, 2015..

 

(c) There are two (2) credit cards, issued on the credit of and in the name of
RS, but having the Company’s name on the card, which have small balances. The
card ending in #8859, issued by U.S. Bank, has a balance of $8,365.89. The card
ending in #0212, issued by JP Morgan Chase, has a balance of $4,846.11. Upon
receipt of the invoices on each card, after June 30, 2015, the Company shall pay
off the balances, in full, together with all interest and charges. The Company
shall provide RS with documentation showing that the balances have been paid in
full. The Company shall make no further use of such cards and RS shall indemnify
the Company against, and hold the Company harmless from, any further non-Company
charges on such cards.

 

(d) There is a third credit card, also issued on the credit of and in the name
of RS, ending in #1165, also issued by JP Morgan Chase, which has been used by
Main Avenue Pharmacy, Inc. and which has a current over-limit balance of
$59,613.69. The Company shall pay off $30,000 of the total outstanding balance
on or before July 15th, 2015 and the balance, including interest and service
charges, on or before July 30th, 2015. The Company shall provide RS with
documentation showing that the balance has been paid in full. The Company shall
make no further use of such card and RS shall indemnify the Company against, and
hold the Company harmless from, any further non-Company charges on such cards.

 

(e) The Company has a $100,000 credit line with Wells Fargo, which currently has
a zero balance. This credit line is currently personally guaranteed by RS. The
Company shall not use the credit line under the current structure. The Company
shall have RS removed as the guarantor for such line or such lesser line as
Wells Fargo may substitute in the absence of RS’ personal guarantee.

 

 



3

 

 

6. This Management Reorganization Agreement contains the entire agreement and
understanding between the Parties concerning the subject matter contained
herein. The Parties hereby acknowledge and agree that there are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the Parties relating to the subject matter of this Agreement
that are not fully expressed herein and that neither Party has relied on the
statement of the other as an inducement to enter into this Agreement. This
Agreement supersedes all prior communications, representations, understandings,
commitments, and agreements, oral and written, with respect to the subject
matter, between the parties prior to the execution date.

 

7. The parties desire this Management Reorganization Agreement to finally
terminate all relations among them. Subject to performance by the parties of the
obligations and undertakings as provided above, and for and in consideration of
the terms contained herein, Scrips and RS do hereby release, remise, hold
harmless and forever discharge each other, as well as, for RS, his wife, Andrea
Schneiderman, and, as well, for Scrips, its officers, directors, shareholders,
attorneys, associates, affiliates,, successors, agents, servants, workmen,
subsidiaries, employees, assigns and attorneys, of and from any and all manner
of actions, causes of action, suits, debts, dues, accounts, damages, bonds,
covenants, notes, contracts, agreements, judgments, demands and claims
whatsoever in law or in equity (including reasonable attorney’s fees/expenses
and court costs arising directly or indirectly therefrom), whether or not
heretofore known, suspected or asserted, foreseen or unforeseen, which any party
ever had, or has or may have in the future relating to any activity which
occurred prior to the signing of this Management Reorganization Agreement.

 

8. Any term, provision, covenant, representation, warranty or condition of this
Management Reorganization Agreement may be waived, but only by a written
instrument signed by the party entitled to the benefits thereof. The failure or
delay of any party at any time or times to require performance of any provision
hereof or to exercise its rights with respect to any provision hereof shall in
no manner operate as a waiver of or affect such party’s right at a later time to
enforce the same. No waiver by either party of any condition, or of the breach
of any term, provision, covenant, representation or warranty contained in this
Management Reorganization Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty. No modification or
amendment of this Agreement shall be valid and binding unless it is in writing
and signed by both parties hereto.

 

 

 



4

 

 

9. All notices provided for in this Agreement shall be in writing signed by the
party giving such notice, and delivered personally or sent by overnight courier
or messenger or sent by registered or certified mail, return receipt requested,
or by facsimile transmission, email or similar means of communication. Notices
shall be deemed to have been received on the date of personal delivery,
facsimile transmission, email or similar means of communication, or if sent by
overnight courier or messenger, shall be deemed to have been received on the
next delivery day after deposit with the courier or messenger, or if sent by
certified or registered mail, return receipt requested, shall be deemed to have
been received on the fifth business day after the date of mailing. Notices shall
be sent to the respective addresses of the parties set forth below:

 



If to RS:   Robert Schneiderman     843 Persimmon Lane     Langhorne, PA 19047  
    If to Scrips:   Brian Ettinger, Esq.     The Law Offices of Brian Ettinger,
PC     5120 Woodway Drive, #5004     Houston, TX 77056

 



10. This Management Reorganization Agreement shall be deemed made under the laws
of Delaware and shall be construed and interpreted under the laws of the State
of Delaware, and venue and jurisdiction in the event of a dispute hereunder
shall be exclusively in federal and state courts of Delaware. Each party waives
any claim to forum non conveniens. This Management Reorganization Agreement
shall be deemed to have been written by both parties and shall not be construed
against either party.

 

11. Should a party default in the terms or conditions of this Agreement and suit
be filed as a result of such default, the prevailing party shall be entitled to
recover all costs incurred as a result of such default including all costs and
reasonable attorney fees, expenses and court costs through trial and appeal.

 

12. This Management Reorganization Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and together shall be
deemed a single document.

 

Intending to be legally bound, the parties have executed this Management
Reorganization Agreement as of this 29th day of June, 2015:

 

SCRIPSAMERICA, INC.

 

 

By: /s/ Brian Ettinger                                      

Brian Ettinger, Chairman

 

 

ROBERT SCHNEIDERMAN:

 

 

/s/ Robert Schneiderman                           

Robert Schneiderman

 

 

 



5

 

